ON MOTION FOR REHEARING.
Respondent, in its motion for rehearing, cites two decisions not previously called to our attention.
The first such decision is State ex rel. Poole v. City of Willow Springs, 183 S.W. 589. That decision deals with an action in mandamus to compel the levy, collection, application, etc., of taxes to pay a judgment theretofore obtained by relator against defendant. It is not a case dealing with issuance of a paving tax bill where a statute places such duty on a specific board or commission and not on the city as a corporation. Furthermore, relator prayed that the trial court issue its writ of mandamus therein directing the "board of alderman, etc." (l.c. 590) to perform certain acts therein named. Our opinion herein is not in conflict with that decision.
The other decision cited is that of Hartman v. City of Brunswick, 98 Mo. App. 674. The opinion was prepared by ELLISON, J., of this court. The original files discloses that the alternative writ of mandamus *Page 409 
issued therein was directed "to Ed J. Tschann, as mayor of the city of Brunswick, Chariton County, Missouri, and to Samuel E. Everly, Lloyd H. Herring, Benjamin M. Strub, Dr. Edward Bragg, William Kinkorst, and John Knappenberger as councilmen and members of the board of alderman of said city of Brunswick, and to Walter Owen as collector of said city of Brunswick and to J.M. Barker as treasurer of said city of Brunswick: Greeting:" The decision in the instant case is not in disharmony with that rendered by us in the case above mentioned. The situation there is similar to that discussed on page 3 of our main opinion herein, to-wit: State ex rel. Meek v. City of Chillicothe,273 Mo. 486, 141 S.W. 602. Boyer, C., concurs.